UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATON UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MADISON ENTERPRISES GROUP, INC. (Exact name or registrant as specified in its charter) Delaware 333-142666 20-8380322 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 330 Madison Ave. 6th Floor New York, New York 10017 (Address of Principal Executive Offices, Including Zip Code) 212-330-8035 (Registrant's Telephone Number, Including Area Code) Common stock, par value $.001 (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)o Rule 12g-4(a)(2)o Rule 12h-3(b)(1)(i)x Rule 12h-3(b)(1(ii)o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Thirty six (36) Pursuant to the requirements of the Securities Exchange Act of 1934, Madison Enterprises Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated: April 23, 2013 By: /s/ Alan P. Fraade Alan P. Fraade, Corporate Counsel
